

116 HR 8552 IH: Student Records Protection Act
U.S. House of Representatives
2020-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8552IN THE HOUSE OF REPRESENTATIVESOctober 9, 2020Mr. Cartwright (for himself, Mr. San Nicolas, and Ms. Bonamici) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to require institutions of higher education to establish record-management plans in order to be accredited or continue to be accredited, and for other purposes.1.Short titleThis Act may be cited as the Student Records Protection Act. 2.Record-management plans required(a)Accrediting requirementsSection 496(c) of the Higher Education Act of 1965 (20 U.S.C. 1099b(c)) is amended—(1)in paragraph (8), by striking and at the end;(2)in paragraph (9), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(10)beginning on the date that is 5 years after the date of the enactment of this paragraph, requires an institution to submit for approval to the accrediting agency a records management plan upon the institution’s notifying the accrediting agency that the institution intends to cease operations. Such plan shall include—(A)a plan for the custody, continued access, and disposition of student records, including student transcripts, billing, and financial aid records; (B)a plan to provide to the Secretary, State authorizing agency, and such accrediting agency or association a list that includes the name and contact information of each student enrolled in such institution—(i)on the date such institution closed;(ii)on the date that is 120 days before the date described in clause (i); and(iii)on the date that is 180 days before the date described in clause (i); (C)an assurance from the institution that such institution—(i)will release all financial holds placed on student records; (ii)for the 1-year period beginning on the date of the closure of such institution, will not require any student or former student who requests the student records of such student to purchase such records or otherwise charge such student a fee with respect to such records; and(iii)after the 1-year period described in clause (ii), will either continue to not require the purchase of the records described in such subclause or charge a nominal fee with respect to such records, as determined by the Secretary; and(D)an estimate of the costs necessary to carry out the record-management plan and a plan for how such institution will provide funding for such costs..(b)Program participation agreement(1)AmendmentSection 487(f)(1) of the Higher Education Act of 1965 (20 U.S.C. 1094(f)(1)) is amended by striking the period at the end and inserting and to prepare and submit to the Secretary a record-management plan that includes the information required under subparagraphs (A) through (D) of section 496(c)(10).(2)Effective dateThe amendment made by paragraph (1) shall take effect on the date that is 6 months after the date of the enactment of this Act. 